119 F.3d 5
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Brenda DOHERTY, Plaintiff-Appellant,v.UNUM LIFE INSURANCE COMPANY;  NATIONAL MEDICAL ENTERPRISES,INC., Defendants-Appellees.
No. 96-55147.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted January 9, 1997Decided July 18, 1997.

1
Appeal from the United States District Court for the Central District of California;  No. CV-94-07925-RSWL;  Ronald S.W. Lew, District Judge, Presiding.


2
Before:  FLETCHER and TROTT, Circuit Judges, and JENKINS,** Senior District Judge.


3
ORDER*


4
The parties have reached a settlement of their disputed claims and have stipulated to dismiss this action under Federal Rule of Appellate Procedure 42(b).  Pursuant to the parties agreement, we dismiss this action with prejudice and will refrain from issuing or publishing a written opinion in this matter.  Each side shall bear its own costs.


5
DISMISSED.



**
 The Honorable Bruce S. Jenkins, Senior District Judge for the District of Utah, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3